Citation Nr: 1437832	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an increased rating for carpal tunnel syndrome of the right hand rated as noncompensable prior to November 12, 2012, and 10 percent from November 12, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.W.



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In August 2010 the Veteran testified at a hearing before an Acting Veterans' Law Judge (AVLJ).  In May 2014, the Veteran was notified that the AVLJ no longer worked at the Board and was informed of his right to another hearing.  In June 2014, the Veteran notified the Board that he did not want another hearing.  

In October 2011, the Board remanded appeal for additional development which was completed to the extent possible.  

Claims for entitlement to service connection for meralgia paresthetica and entitlement to a higher rating for service-connected right ear hearing loss are raised by the record.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The claim for an increased rating for carpal tunnel syndrome of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The probative evidence of record shows the Veteran's current low back disability, diagnosed as spondylosis and degenerative disc disease, was not present in service or until many years thereafter, and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The RO provided pre-adjudication VCAA notice by a letter sent in February 2008.  That letter notified the Veteran of what evidence was necessary to establish entitlement to service connection.  The letter also provided notice of the type of evidence necessary to establish disability ratings or effective dates.  The claim was subsequently readjudicated in a supplemental statement of the case, issued most recently in December 2012.

The duty to assist has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  The record also shows that VA obtained opinions as to the etiology of the Veteran's back disability in April 2008, March 2009, and October 2012.  When viewed cumulatively, these examination reports are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the claimed disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative disc disease is not a "chronic disease" listed at 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) is not applicable.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that his current low back disorders are related to service, and specifically, are residuals of a low back injury he sustained while on active duty.  

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  All three elements must be established by competent and credible evidence in order to establish service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The record reflects that the Veteran is currently diagnosed with low back spondylosis and degenerative disc disease.  The Board finds, however, that service connection is not warranted because these disorders were not diagnosed or otherwise shown to have manifested in service; because the spondylosis (i.e. arthritis) was not shown to have manifested within one year of service discharge; and because the competent evidence of record does not relate these disorders to service.  

The disorders of lumbar spondylosis and degenerative disc disease are not found in the service records.  An October 1972 service record show a complaint of a one-week history of back pain following an attempt to catch a dropped rotor blade.  A diagnosis of strained muscle and low back strain was noted.  The remainder of the records (including periodic evaluations in January 1974, May 1975, June 1977, December 1977, September 1979, and September 1980; and the April 1981 retirement examination) are negative for further complaints, findings, or treatment related to the 1972 low back injury or back pain.  On Reports of Medical History dated in June 1977, September 1979, and April 1981, the Veteran specifically reported that his medical history did not include recurrent back pain.  

In addition, the record does not show a diagnosis of lumbar spine arthritis in the first post-service year after discharge.  Therefore, it may not be presumed that current lumbar spine spondylosis (arthritis) was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309(a).

With respect to establishing service connection for spondylosis or arthritis through a continuity of symptomatology under 38 C.F.R. § 3.303(b), the assertion that the Veteran's back pain has been present since his injury in service is not credible.  The factors that weigh against the credibility of this assertion include the normal findings in the years following the 1972 injury and upon the Veteran's April 1981 service separation examination; the Veteran's 1981 Report of Medical History wherein he denied having recurrent back pain; and the prolonged period without any complaint or reference to low back pain until over 20 years after separation from service.  For instance, the December 1981, June 1987, and February 2000 VA examinations document complaints for other medical problems but are uniformly negative for low back pain.  The Veteran's personal bias and interest in this claim are noted as well.  Accordingly, the Board finds that even though the Veteran was treated for a muscle strain on one occasion during service, the Veteran and his wife's assertion that he has experienced back pain since service is not credible.  

Furthermore, establishing service connection through a continuity of symptoms still requires evidence of a nexus between the current disability and the post-service symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the post-service symptoms, which are identical to the symptoms that began in service.).

In this case, the competent and probative evidence of record establishes that the Veteran does not current suffer from a low back disorder that had onset in service, or is otherwise related to service, even when considering the Veteran's report of continuity of back pain since service.  In reaching this decision, the Board has afforded the greatest weight to the VA examination reports of record, all of which reflect that the Veteran's current back disability is not causally related to his military service, to include his in-service back injury. 

The April 2008 VA opinion and the March 2009 addendum indicate that the Veteran's current low back disabilities are not related to service and are more likely related to natural, age-related degenerative changes.  Similarly, the October 2012 VA examiner opined that the Veteran's current low back disability was not caused by service, including the injury in 1972, and rather were most likely caused by his aging.  That examiner considered the Veteran's reported history of the progression of his back pain and provided a clear and succinct rationale in support of the opinion based on the evidence of record, the Veteran's reported history, and relevant medical literature.  

The VA opinions are persuasive evidence against the Veteran's claim as the examiners reviewed the medical records and the Veteran's reported history, and also conducted physical examinations.  The opinions are consistent with the objective evidence of record, which show normal findings on separation from service, and a prolonged period without complaint or treatment for back pain.  The examiners are qualified through education, training, and experience to offer medical opinions and each examiner supported their opinion with a clinical rationales.  There is no competent evidence to the contrary.  The September 2008 and July 2010 letters from Dr. Fox, and the October 2009 letter from Dr. Gaiser, merely indicate that the Veteran reported experiencing low back pain since service/an in-service injury.  These letters do not contain any medical opinions regarding a causal nexus between the current back disorders and the Veteran's military service.

Further, whether the Veteran's lumbar spondylosis and/or degenerative disc disease is related to his military service is a complex medical question and is not a matter on which a layperson may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  A certain amount of medical expertise is necessary to determine whether these disorders are related to any diagnosis, injury, or event in service.  In other words, the cause(s) of the Veteran's current back disorders falls outside the realm of common knowledge of a lay person and it may have developed for reasons that are not subject to observation by a lay person.  Therefore, the Veteran's unsupported lay assertion as to causal nexus is not competent evidence and is insufficient to establish service connection.

As to the article submitted by the Veteran entitled "Back Pain in the Naval Rotary Wing Community," the Board recognizes that his service records list his occupational specialty as an air crewman and service treatment records show him being described as an aviation mechanic.  However, the article contains no more than generic information about persons with a certain occupational specialty being subject to back injuries.  It is therefore only of very limited probative value, as it is does not specifically concern the facts of the Veteran's case nor is it supported by any medical opinion which addresses the Veteran's specific circumstances.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).

Service connection for a low back disability is not warranted.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not implicated.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability is denied.


REMAND

As to the claim for an increased rating for carpal tunnel syndrome of the right hand, the October 2012 VA examination report referenced a November 2012 electromyography (EMG) that showed "mild" carpal tunnel syndrome.  A copy of the EMG is not in the claims file and it must be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2002).

As the claim is being remanded, the file should be updated with relevant medical records from the Panama City VA Medical Center dated since September 2012.  

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associated the November 2012 EMG report with the claims file. 

2.  Obtain treatment records from the Panama City VA Medical Center since September 2011 and associate them with the claim file.

3.  After undertaking any other needed development, readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


